1

2                                UNITED STATES DISTRICT COURT

3                                      DISTRICT OF NEVADA

4                                                 ***

5     UNITED STATES OF AMERICA,                      Case No. 3:13-cr-00057-MMD

6                        Plaintiff/Respondent,                          ORDER
             v.
7
      EDUARDO SEGURA,
8
                         Defendant/Petitioner.
9
10          The Court sentenced Defendant Eduardo Segura to 120 months in the custody of

11   the United States Bureau of Prisons (“BOP”) on August 18, 2014. (ECF Nos. 104, 105.)

12   The Court received the attached letter1 from Defendant’s sister on May 10, 2019, asking

13   the Court to order BOP to transfer Defendant from a Louisiana prison to a prison closer to

14   his family in California.

15          While the Court is sympathetic to this request, the Court has no authority to order

16   BOP to transfer Defendant. Foy v. United States, 285 F.R.D. 407, 410 (N.D. Iowa 2012)

17   (“[O]nce BOP assumes custody of a prisoner, the court has no authority to designate the

18   place of imprisonment.”); United States v. Gonzalez-Juarez, No. 95-472-1-FR, 1997 WL

19   817359, at *1 (D. Or. Dec. 15, 1997) (“This court has no authority to order the Bureau of

20   Prisons to house the defendant closer to his family.”).

21          Furthermore, while a provision of the First Step Act requires BOP to “place the

22   prisoner in a facility as close as practicable to the prisoner’s primary residence, and to the

23   extent practicable, in a facility within 500 driving miles of that residence,” this requirement

24   is tempered by numerous other considerations, including bed availability and the

25   prisoner’s security designation. 18 U.S.C. § 3621(b). Moreover, “a designation of a place

26   ///

27          1The   attached letter redacts Defendant’s prisoner identification number as well as
28   his sister’s personal contact information. The Court will instruct the Clerk of the Court to
     file an unredacted version of the letter under seal.
1    of imprisonment under this subsection is not reviewable by any court.” United States v.

2    Tovar-Zamorano, No. 16-20052-JAR, 2019 WL 2005918, at *2 (D. Kan. May 7, 2019)

3    (citing 18 U.S.C. § 3621(b)).

4           Nevertheless, the Court notes that prisoners in other cases have asked their case

5    managers for transfer based on the First Step Act. See Porche v. Salazar, No. 3:19-CV-

6    00077-MK, 2019 WL 1373683, at *1 (D. Or. Mar. 5, 2019), report and recommendation

7    adopted, No. 3:19-CV-00077-MK, 2019 WL 1371139 (D. Or. Mar. 26, 2019) (“Based on

8    this provision of the Act, petitioner again asked his case manager if he could be transferred

9    to a facility closer to his release address. His case manager allegedly denied his request,

10   stating that the BOP had not yet made changes to its policies pursuant to the First Step

11   Act. Pet. at 2, 4. Petitioner did not seek further administrative review.”). Defendant may be

12   able to make a similar request within BOP.

13          It is therefore ordered that the Clerk of the Court docket the unredacted version of

14   the letter under seal. The Clerk of the Court is instructed to send a copy of this order to

15   Defendant’s sister at the address listed in the unredacted version of the letter filed

16   separately under seal.

17          DATED THIS 13th day of May 2019.

18

19
                                                       MIRANDA M. DU
20                                                     UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27
28

                                                  2
